DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 10/20/22.
Claims 2-22 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 10/20/22, 6/27/22, 6/1/20 and 4/23/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/22 has been entered.

Response to Arguments


Applicant's arguments filed 10/20/22 with respect to claims 1-22 have been considered but are moot in view of the new ground(s) of rejection. In addition, applicant's arguments filed 10/20/22 with respect to claims 1-22 has been considered but are not persuasive because IBC and CPR flag has not been claimed in a way which is patentable. Claims are broad. Applicant’s brief claim set does not show any algorithm. Claiming just two flags are not patentable concept in video coding.

	Applicant argued in page 12 that Choi (US20160050424) which has a list of reference pictures and a flag for each one indicating whether or not it is used as a reference picture for the current picture. The examiner used the Choi table to say that these flags indicate “whether a reference picture ... being different from the current picture has been used”. But since Choi does not address current picture referencing, Choi cannot be used to show the language of the current claims “wherein the first flag is equal to zero if the segment is encoded using a reference picture other than the current picture and the first flag is equal to one if the segment is encoded using only the current picture as the reference picture”.

Examiner disagree on this because Zhang [0406] FIG. 37 teach current picture referencing (CPR) and teaching of Choi will be applicable to Zhang with predictable results.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 7, 17, 19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Pub. No. 20210160533 A1), in view of Choi (U.S. Pub. No. 20160050424 A1).

Encoder and decoders use same opposite algorithm. So separate mappings are not shown.

Regarding to claim 2, 7, 17, 19 and 21-22:

21. Zhang teach a non-transitory digital storage medium having a computer program stored thereon to perform, when the computer program is run by a computer, the steps of: decoding a first flag for a segment of a current picture from a data stream, (Zhang [0013] wherein flags for a group of prediction modes are excluded from the bitstream based on determining that the CPR [first flag] is applied for the current video block). [0366] When CPR is coded as a new mode in addition to intra, inter modes (instead of being indicated as a specific reference picture in a reference picture list), whether to skip signalling of the CPR mode may depend on the decoded information of other coding methods. [0367] (a) In one example, the other coding methods may include, e.g., affine flag, inter-intra prediction flag, GBI index representing un-equal weights, MMVD, ATMVP. [0368] (b) When any one of the other coding method is applied to one block, the signalling of the CPR mode for this block is skipped. [0369] (c) Alternatively, whether to skip signalling of usage of other coding methods may depend on the decoded information [data stream] of CPR mode [first flag])
decoding a second flag from the data stream that indicates whether or not a
current block of the segment is encoded using intra block copy (IBC), wherein when the current block is encoded with IBC, (Zhang Fig. 36 – 3630 [0010] based on the decoded information, whether to skip signaling of an IBC flag [second flag] for the current video block in a bitstream representation of the current video block, wherein the IBC flag relates with the IB mode; Zhang Fig. 36 Zhang [0013] determining whether an Intra Block Copy (IBC) mode, in which at least one reference picture used by the current video block is identical to a picture in which the current video block is located, is applied for the current video block; performing the conversion for the current video block based on the application of the IBC mode, wherein flags for a group of prediction modes are excluded from the bitstream based on determining that the CPR [first flag] is applied for the current video block)
the current block is predicted by copying samples from a reference block of the current picture; and (Zhang [0012] determining whether an Intra Block Copy (IBC) mode, in which at least one reference picture used by the current video block is identical to a picture in which the current video block is located, is applied [copying samples] for the current video block; signaling whether the IBC mode is applied for the current video block; refraining from signaling flags for a group of prediction modes based on determining that the IBC mode is applied for the current video block; and performing the conversion for the current video block based on the application of the IBC mode. Zhang [0405] FIG. 36 shows a flowchart of yet another exemplary method for video processing. The method 3600 includes, at step 3610, determining whether an Intra Block Copy (IBC) mode, in which at least one reference picture used by the current video block is identical to a picture in which the current video block is located, is applied for the current video block; at step 3620, signaling whether the IBC mode is applied for the current video block; at step 3630, refraining from signaling flags for a group of prediction modes based on determining that the IBC mode is applied for the current video block; and at step 3640, performing the conversion for the current video block based on the application of the IBC mode. Zhang [0406] FIG. 37 shows a flowchart of yet another exemplary method for video processing. The method 3700 includes, at step 3710, parsing a bitstream to determining whether an Intra Block Copy (IBC) mode, in which at least one reference picture used by the current video block is identical to a picture in which the current video block is located, is applied for the current video block; at step 3720, performing the conversion for the current video block based on the application of the IBC mode, wherein flags for a group of prediction modes are excluded from the bitstream based on determining that the CPR [first flag] is applied for the current video block)
decoding the encoded segment from the data stream based on values of the
first and second flags. (Zhang [0366] When CPR is coded as a new mode in addition to intra, inter modes (instead of being indicated as a specific reference picture in a reference picture list), whether to skip signalling of the CPR mode may depend on the decoded information of other coding methods. [0367] (a) In one example, the other coding methods may include, e.g., affine flag, inter-intra prediction flag, GBI index representing un-equal weights, MMVD, ATMVP. [0368] (b) When any one of the other coding method is applied to one block, the signalling of the CPR mode for this block is skipped. [0369] (c) Alternatively, whether to skip signalling of usage of other coding methods may depend on the decoded information [data stream] of CPR mode [first flag] [0335] CPR is allowed to be used when MMVD is applied in a block. [0464] 1.53. A method for video processing, comprising: determining, during a conversion between a current video block and a bitstream representation of the current video block, decoded information of at least one coding method different from an IBC mode, wherein in the IBC mode, at least one reference picture used by the current video block is a current picture in which the current video block is located in; determining, based on the decoded information, whether to skip signaling of an IBC flag for the current video block in a bitstream representation of the current video block, wherein the IBC flag [second] relates with the IB mode; and performing the conversion based on the determining) 

Zhang does not explicitly teach the segment encoded into the data stream, wherein the first flag equal to zero indicates that the segment is encoded using a reference picture other than the current picture and the first flag equal to one indicates that the segment is encoded using only the current picture as the reference picture; 

However Choi teach the segment encoded into the data stream, wherein the first flag equal to zero indicates that the segment is encoded using a reference picture other than the current picture and the first flag equal to one indicates that the segment is encoded using only the current picture as the reference picture; (Choi TABLE 2 Picture RPS {reference picture, used by current picture [first flag]} I0 — P1 {I0, 1} B2 {I0, 1}, {P1, 1} B3 {I0, 1}, {P1, 0}, {B2, 1} B4 {P1, 1}, {B2, 1}. Choi Fig. 23 [0293-0295] TABLE 2 teach 

    PNG
    media_image1.png
    669
    945
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    156
    415
    media_image2.png
    Greyscale

Arrow indicates the different reference pictures for different current picture. For example B3 current picture has {I0, 1}, {P1, 0}, {B2, 1} reference pictures. {P1, 0} means value of the flag “used by current picture” is 0 and P1 reference picture is different from the current picture because it has not been used for encoding current picture B3, as reference picture for pictures decoded after the current picture.. But I0 and B2 reference picture has been used for encoding current picture B3 as the associated flag “used by current picture” is 1)

It would have been obvious before the effective filing date of the claimed
invention to a person having ordinary skill in the art to modify Zhang, further incorporating Choi in video/camera technology. One would be motivated to do so, to incorporate the first flag equal to zero indicates that the segment is encoded using a reference picture other than the current picture and the first flag equal to one indicates that the segment is encoded using only the current picture as the reference picture. This functionality will improve quality.

Regarding to claim 17:

Claim 17 is rejected for the same reason as claim 21. However claim 17 has following addition limitation - coding tree unit and Zhang [0406] FIG. 21 teach coding tree unit.

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Pub. No. 20210160533 A1), in view of Choi (U.S. Pub. No. 20160050424 A1), further in view of Aono (U.S. Pub. No. 20200177911 A1).

Regarding to claim 3 and 8:

3. Zhang teach the video encoder of claim 2, Zhang does not explicitly teach the memory further including instructions which when executed by the at least one processor, cause the video encoder to: encode into the data stream a value of a single syntax element that indicates a number of reference picture lists that are used in a prediction.

However Aono teach the memory further including instructions which when executed by the at least one processor, cause the video encoder to: 
encode into the data stream a value of a single syntax element that indicates a number of reference picture lists that are used in a prediction. (Aono Fig. 3 two [number of] reference picture lists L0 and L1. [0107] the prediction list utilization flags predFlagL0 and predFlagL1 are flags to indicate whether or not reference picture lists referred to as L0 list and L1 list respectively are used. So syntax flags predFlagL0 and predFlagL1 will indicate how many of the list is used. [0108] Examples of an syntax element for deriving the inter prediction parameter included in the coded data include a PU split mode part_mode, a merge flag merge_flag, a merge index merge_idx, an inter prediction indicator inter_pred_idc, a reference picture index ref_idx_1X (refIdxLX), a prediction vector index mvp_1X_idx, and a difference vector mvdLX, for example. [0111] The inter prediction indicator inter_pred_idc is a value indicating types and the number of reference pictures, and takes any value of PRED_L0, PRED_L1, and PRED_BI. PRED_L0 and PRED_L1 indicate to use reference pictures managed in the reference picture list of the L0 list and the L1 list respectively, and indicate to use one reference picture (uni-prediction). PRED_BI indicates to use two reference pictures (bi-prediction BiPred), and use reference pictures managed in the L0 list and the L1 list.. So PRED_BI is a single syntax element will indicate a number of reference picture lists that are used in a multi-hypothesis [bi-prediction] prediction)

The motivation for combining Zhang and Choi as set forth in claim 21 is equally
applicable to claim 3. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang, further incorporating Choi and Aono in video/camera technology. One would be motivated to do so, to incorporate encode into the data stream a value of a single syntax element that indicates a number of reference picture lists that are used in a prediction. This functionality will improve coding efficiency.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00 am - 6:30 PM, Alternate Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482